IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 401A17

                                 Filed 11 May 2018

STATE OF NORTH CAROLINA

              v.
RICHARD DUNSTON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 806 S.E.2d 697 (2017), finding no error in a

judgment entered on 14 April 2016 by Judge Paul C. Ridgeway in Superior Court,

Wake County. Heard in the Supreme Court on 18 April 2018.


      Joshua H. Stein, Attorney General, by Teresa M. Postell, Assistant Attorney
      General, for the State.

      Jarvis John Edgerton, IV for defendant-appellant.


      PER CURIAM.


      AFFIRMED.